Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 14-CM-0136

                               BEN SAIDI, APPELLANT,

                                          V.

                             UNITED STATES, APPELLEE.

                           Appeal from the Superior Court
                            of the District of Columbia
                                (2013-DVM-2520)

                          (Hon. Ronna L. Beck, Trial Judge)

(Argued January 28, 2015                                Decided February 26, 2015)

        Rahkel Bouchet, appointed by the court, for appellant.

       J. Matt Williams, Assistant United States Attorney, with whom Ronald C.
Machen Jr., United States Attorney, and Elizabeth Trosman, John P. Mannarino,
Orla M. Brady, and Ann K. H. Simon, Assistant United States Attorneys, were on
the brief, for appellee.

      Before GLICKMAN and EASTERLY, Associate Judges, and KRAVITZ, Associate
Judge, Superior Court of the District of Columbia.

        KRAVITZ, Associate Judge: A judge of the Superior Court found appellant

Ben Saidi guilty of assault following a non-jury trial.          Mr. Saidi appeals,

contending that the evidence was insufficient as a matter of law to support his


    Sitting by designation pursuant to D.C. Code § 11-707 (a) (2012 Repl.).
                                          2


conviction and that the trial judge failed to make adequate “special findings” in

accordance with his timely request under Rule 23(c) of the Superior Court Rules of

Criminal Procedure. We reject the legal sufficiency argument but agree that the

trial judge did not make the requisite findings on all disputed issues of fact and law

essential to the resolution of a defense-of-property defense advanced by Mr. Saidi

at trial. We therefore vacate Mr. Saidi’s conviction and remand the case for further

proceedings in the trial court.



                                          I.



      Michael Wilson was at home by himself in his first floor apartment unit at

308 Florida Avenue, N.W. at approximately 1:30 a.m. on November 4, 2013 when

he heard women’s voices yelling and crying in the upstairs unit of the building.

Mr. Wilson tried to ignore the voices, but when they persisted he decided he

should investigate and intercede if necessary.



      The building at 308 Florida Avenue, N.W. is a two-story townhouse divided

into two separate apartment units, with one apartment on each floor. Mr. Wilson

lived in the first-floor apartment along with a roommate named Barbara, described

as “the landlady” of the building. Mr. Saidi lived in the second-floor apartment
                                          3


with a roommate named Brianna Morris. The front door to the building opened

into a common entry hall with two internal doors, one leading directly into the

first-floor apartment, the other to a set of stairs that ascended to the second-floor

apartment. The occupants generally kept the front door to the building locked and

the internal doors to the first- and second-floor apartments closed but unlocked.



        Mr. Wilson knocked on the door to the stairs leading to the second-floor

apartment, poked his head into the stairwell, and hollered up the stairs, asking

whether everything was okay. Ms. Morris responded that things were “not okay,”

and Mr. Wilson climbed the stairs to the second-floor unit, where he found Ms.

Morris and another woman named Samantha in the living room and Mr. Saidi in

the kitchen. Ms. Morris was standing in the corner of the living room by the

fireplace, sobbing, with Samantha standing nearby, trying to comfort her. Mr.

Saidi was sitting at his computer at a table in the kitchen, clearly drunk. Mr.

Wilson asked what was going on, and Ms. Morris told him that Mr. Saidi had been

making crude remarks and advances toward her and that she was afraid to remain

in the upstairs apartment with him overnight. Mr. Wilson offered Ms. Morris and

Samantha the use of Barbara’s room in the first-floor unit, as Barbara was not at

home.     Ms. Morris accepted the offer, and Mr. Wilson left the second-floor

apartment and went downstairs to prepare the room.
                                          4




      Approximately fifteen or twenty seconds after he returned to his downstairs

apartment, however, Mr. Wilson heard what sounded like renewed fighting or

scuffling in the second-floor unit. Mr. Wilson opened the door to the upstairs

apartment, ran back up the stairs, and saw Ms. Morris standing with her back to the

wall in the kitchen. Samantha was standing in front of Ms. Morris, trying to

protect her from Mr. Saidi, who had his hands on Ms. Morris and appeared to be

“going for” her. Mr. Wilson eased Mr. Saidi away from Ms. Morris and asked

what was happening. Mr. Saidi said Ms. Morris had punched him while Mr.

Wilson was downstairs, and Mr. Wilson responded by telling Mr. Saidi to call the

police if he felt he had been assaulted but not to attack Ms. Morris. When Mr.

Saidi declined to call the police, Mr. Wilson told him to sit down and leave Ms.

Morris and Samantha alone, explaining that the women were going to spend the

night in the downstairs apartment and that all of them would talk things over with

Barbara when she returned the next day.



      Ms. Morris and Samantha then left the second-floor apartment and went

downstairs toward the front porch of the building. Mr. Saidi made a move to

follow them, but Mr. Wilson stepped in his way and again told him to sit down.

This made Mr. Saidi very upset, and he raised his fist at Mr. Wilson and punched
                                          5


the wall before telling Mr. Wilson to “get out.” Mr. Wilson said he would leave

when Mr. Saidi was sitting in a chair and had settled down, but not until then. Mr.

Saidi then punched Mr. Wilson in the chest with a closed fist. The punch did not

hurt Mr. Wilson, but it made him angry, and the two men yelled at each other for

several minutes until the police arrived and arrested Mr. Saidi.



      The government charged Mr. Saidi with three counts of assault – against Ms.

Morris, Samantha, and Mr. Wilson. On the day of trial, however, the government

dismissed the charges alleging assaults against Ms. Morris and Samantha and went

forward on the single remaining count alleging an assault against Mr. Wilson.



      At the beginning of the trial, before any evidence was presented, counsel for

Mr. Saidi advised the trial judge that he would be requesting “specific factual

findings under D.C. Criminal Rule 23(c).”        Mr. Saidi’s trial counsel did not

elaborate on this request at the time, but he later asserted in his closing argument

that Mr. Saidi must be acquitted of assaulting Mr. Wilson because the evidence

supported a defense-of-property defense. Specifically, counsel suggested that Mr.

Wilson became a trespasser when he entered the second-floor apartment a second

time, without a second invitation, and that even if the initial, implicit invitation

from Ms. Morris were deemed to extend to the second entry, Mr. Wilson became a
                                         6


trespasser when Mr. Saidi later directed him to leave the apartment and he refused.

Under the law, counsel argued, a lawful occupant of real property may use a

reasonable amount of force to eject a trespasser if such force is reasonably

necessary to protect the property from the trespass. With the court’s permission,

counsel for Mr. Saidi then read directly from the court’s standard criminal jury

instruction on the defense-of-property defense, stating: “A person is justified in

using reasonable force to protect his property from trespass when he reasonably

believes that his property is in immediate danger of an unlawful trespass and that

the use of such force is necessary to avoid the danger. Similarly, if a person

reasonably believes that someone has unlawfully trespassed on his property, he

may use reasonable, non-deadly force to secure the property.” Reading further

from the standard jury instruction, Mr. Saidi’s counsel told the judge: “Mr. Saidi is

not required to prove that he acted in defense of his property. If evidence of

defense of property is present, the government must prove beyond a reasonable

doubt that Mr. Saidi did not act in defense of his property.” See Criminal Jury

Instructions for the District of Columbia, No. 9.520A (5th ed. 2010).



      At the conclusion of the parties’ closing arguments, the trial judge

acknowledged it was the government’s burden to prove beyond a reasonable doubt

that Mr. Saidi did not act reasonably in defense of his property. The judge then
                                           7


stated, “I just need a minute and then I’ll be able to rule.” After a brief pause, the

judge proceeded directly to an oral ruling from the bench in which she found Mr.

Saidi guilty of assault.



      The judge found, as an initial matter, that Mr. Wilson received an implicit

invitation to enter the second-floor apartment when he called upstairs and Ms.

Morris told him that things were not okay. The judge found further that Mr. Saidi

made threatening gestures toward Mr. Wilson and punched him in the chest

without any physical aggression by Mr. Wilson. The judge expressly credited Mr.

Wilson’s testimony “in its entirety” and, in particular, Mr. Wilson’s statement that

he did not physically provoke Mr. Saidi.



      The judge then turned to Mr. Saidi’s defense-of-property defense:

             I find that there wasn’t a proper – his actions weren’t
             properly in defense of – of property. At the time when
             Mr. Wilson was telling him to sit down, that was because
             there was this very intoxicated person who was pursuing
             these women with whom there had been some physical
             encounter among them; although he hadn’t seen it, he
             had heard from – and because he testified to it, that
             Samantha had been – he understood that Samantha had
             been punched when – when there had been an effort to
             punch Brianna.

             But I don’t find that the – Mr. Wilson’s testimony raises
             a – an appropriate defense of property nor that it was
             appropriate for Mr. Saidi to be punching Mr. Wilson in
                                          8


             defense of the property. Mr. Wilson, who lived in this
             residence, had been, you know, clearly invited here by
             these women in terms of [their] expressing distress.
             When he comes up, he’s not asked to leave by them.
             Brianna was also a resident of this upstairs area and that
             Mr. Saidi did not have a right to punch Mr. Wilson at that
             point to get him to leave.

             So that’s – that’s my conclusion and I find that he is
             guilty of assault. He was not acting – the government
             has proved beyond a reasonable doubt that an assault
             [was] committed and [was] not justified by any defense
             of property.



                                          II.



      We have long held that a person lawfully in possession of real property is

privileged at common law to use a reasonable amount of force to eject a trespasser

from the property but is guilty of assault if he uses more force than is reasonably

necessary in the circumstances. See Gatlin v. United States, 833 A.2d 995, 1008

(D.C. 2003); Shehyn v. United States, 256 A.2d 404, 406 (D.C. 1969). “This is

true regardless of any actual or threatened injury to the property by the trespasser.”

Shehyn, 256 A.2d at 406. However, a person in possession of real property may

not use force to eject someone who has entered or remained on the property to

address a “private necessity,” i.e. someone whose presence on the property “is or

reasonably appears to be necessary to prevent serious harm to . . . a third person, . .
                                            9


. unless the actor knows or has reason to know that the one for whose benefit he

enters [or remains] is unwilling that he shall take such action.” RESTATEMENT

(SECOND) OF TORTS § 197 (1)(b) (1965). Such a person is privileged at common

law to enter or remain on the property, id., and is not a trespasser, id. § 158 cmt. e.



       Whenever a defense-of-property defense is fairly raised in the evidence, the

government has the burden of proving beyond a reasonable doubt that the

defendant did not act reasonably in defense of his property. See Gatlin, 833 A.2d

at 1008. Here, therefore, the government had to prove not only that Mr. Saidi

punched Mr. Wilson, but also that (1) Mr. Wilson was not a trespasser in the

second-floor apartment at the time Mr. Saidi struck him; (2) Mr. Saidi hit Mr.

Wilson for a reason other than ejecting him from the second-floor apartment, i.e.

the force used by Mr. Saidi was not in defense of property; or (3) Mr. Saidi used

more force than was reasonably necessary in the circumstances to get Mr. Wilson

to leave. Proof beyond a reasonable doubt of any one of these facts would have

defeated Mr. Saidi’s defense-of-property defense, but we conclude, for the

following reasons, that the evidence presented by the government at trial was

easily sufficient to establish all three.
                                        10


      First, the evidence supports a reasonable inference that Mr. Wilson was not a

trespasser at the time Mr. Saidi punched him. Our case law does not define the

term “trespasser” in the context of a common law defense-of-property defense, but

the unlawful entry statute in the District of Columbia describes a trespasser as a

person who, without lawful authority, enters or attempts to enter private property

against the will of the lawful occupant or the person lawfully in charge of the

property or refuses to leave on demand of the lawful occupant or the person

lawfully in charge. See D.C. Code § 22-3302 (a)(1) (2014 Supp.). We adopt this

definition for our analysis here, and we conclude that the evidence, viewed in the

light most favorable to the government, allows findings beyond a reasonable doubt

that Mr. Wilson’s initial entry into the second-floor apartment was authorized by

Ms. Morris (a lawful occupant of the upstairs unit); that Mr. Wilson’s second

entry, just a few moments after he went downstairs to prepare Barbara’s room for

Ms. Morris and Samantha, was authorized as a mere extension of the initial entry;

and that even if Mr. Saidi’s subsequent demand that Mr. Wilson leave the upstairs

unit effectively countermanded Ms. Morris’s invitation, Mr. Wilson was privileged

to remain on the premises for a reasonable period of time for the purpose of

preventing serious harm to Ms. Morris. Indeed, the evidence at trial was sufficient

to support a finding beyond a reasonable doubt that both of Mr. Wilson’s entries

into the second-floor apartment and his decision to remain there after he was told
                                         11


to leave were legally authorized by the “private necessity” of protecting Ms.

Morris from serious harm at the hands of Mr. Saidi.



      Second, a reasonable fact finder could infer from the evidence that Mr.

Saidi’s assaultive conduct toward Mr. Wilson was motivated by something other

than a desire for Mr. Wilson to leave the second-floor apartment. The testimony

showed that Mr. Saidi was very upset by Mr. Wilson’s intervention in his dispute

with Ms. Morris, and in these circumstances one could find beyond a reasonable

doubt that Mr. Saidi acted out of frustration or anger rather than a wish to eject Mr.

Wilson. Thus, even if Mr. Wilson became a trespasser at some point in the

sequence of events, the evidence amply supported a finding that Mr. Saidi’s

assaultive behavior toward Mr. Wilson was not intended to protect the second-

floor apartment from his trespass.



      Third, the evidence showed that Mr. Wilson never hit Mr. Saidi or used any

other type of physical force to provoke him. Thus, even if Mr. Wilson was a

trespasser at the time Mr. Saidi punched him in the chest, and even if Mr. Saidi

struck Mr. Wilson in an effort to get him to leave the second-floor apartment, the

evidence supported a finding that Mr. Saidi used excessive force in the

circumstances.
                                         12




      The trial judge, however, did not make specific findings on any of these

issues, all of which were disputed in the evidence and raised, at least implicitly, in

the arguments of the parties concerning Mr. Saidi’s defense-of-property defense.

The judge did not address whether Mr. Wilson was a trespasser – or ever became

one – beyond saying that Mr. Wilson first entered the second-floor apartment with

an implicit invitation from Ms. Morris. In particular, the judge never discussed

whether Mr. Wilson’s second entry was authorized by Ms. Morris’s initial

invitation; if so, whether Mr. Saidi effectively countermanded that invitation by

directing Mr. Wilson to leave the upstairs apartment at a time when Ms. Morris

was no longer present; or whether Mr. Wilson was nevertheless authorized to

remain in the upstairs apartment to protect Ms. Morris from serious harm. The

judge’s findings also omitted any discussion of whether the amount of force used

by Mr. Saidi was reasonable in the circumstances or whether Mr. Saidi punched

Mr. Wilson in an effort to eject him from the unit or out of anger, frustration, or

some other motivation inconsistent with his defense-of-property defense.



      The rules governing non-jury criminal trials in the Superior Court do not

require special findings in every case. Rather, general verdicts of guilty or not

guilty are usually acceptable except in cases in which timely requests for special
                                           13


findings have been made. Rule 23(c) of the Superior Court Rules of Criminal

Procedure provides:

             In a case tried without a jury the Court shall make a
             general finding and shall in addition, on request made
             before the general finding, find the facts specially. Such
             findings may be oral. If an opinion or memorandum of
             decision is filed, it will be sufficient if the findings of fact
             appear therein.



      The trial judge’s failure to make findings on the disputed issues relating to

Mr. Saidi’s defense-of-property defense thus likely would pose no problem on

appeal had Mr. Saidi not made a timely request for special findings under Rule

23(c). Trial judges are presumed to know the law, Cook v. United States, 828 A.2d
194, 196 n.2 (D.C. 2003), and their rulings come to us with a presumption of

correctness, Mattete v. United States, 902 A.2d 113, 116 (D.C. 2006). On appeal

of a general verdict rendered in the absence of a timely request for special findings,

therefore, “findings will be implied in support of the judgment if the evidence,

viewed in a light most favorable to the government, warrants them,” United States

v. Musser, 873 F.2d 1513, 1519 (D.C. Cir. 1989) (interpreting the identical federal

rule); United States v. Ochoa, 526 F.2d 1278, 1282 n.6 (5th Cir. 1976) (same), and

we will review the record merely to determine whether the trial judge was unaware

of or misunderstood the law’s requirements and whether evidence presented at trial

supported the judge’s conclusion of guilt, In re D.N., 65 A.3d 88, 96 (D.C. 2013).
                                          14


“This court has repeatedly held that when special findings are not requested, the

trial court is ‘not required to make them.’” Tyson v. United States, 30 A.3d 804,

806 (D.C. 2011) (quoting Markowitz v. United States, 598 A.2d 398, 407 n.9 (D.C.

1991)). Only where at least one of several alternate theories of guilt presented at

trial has been shown to be invalid – and where we thus cannot determine whether

the trial judge found the defendant guilty based on a valid or an invalid theory –

will we remand a case for clarification of the judge’s general finding of guilt in the

absence of a timely request in the trial court for special findings under Rule 23(c).

See Jones v. United States, 16 A.3d 966, 970-71 (D.C. 2011).



      More is required, however, when a party to a non-jury criminal trial makes a

timely request for special findings under Rule 23(c), i.e. when special findings are

requested before the trial judge has announced a general verdict of guilty or not

guilty. Much like the detailed findings of fact and conclusions of law required in

civil and family cases tried to the court without a jury, see, e.g., Super. Ct. Civ. R.

52(a); Super. Ct. Dom. Rel. R. 52(a); Super. Ct. Adoption R. 52(a); Super. Ct.

Dom. Viol. R. 9(c), special findings in a non-jury criminal trial inform an appellate

court of the specific grounds relied on by the trial judge in reaching a verdict and

enable the appellate court to undertake its review of the record with a clear

understanding of the bases of the trial judge’s decision. United States v. Hogue,
                                          15


132 F.3d 1087, 1090 (5th Cir. 1998); United States v. Snow, 484 F.2d 811, 812

(D.C. Cir. 1973); see generally 25 MOORE’S FEDERAL PRACTICE § 623.05 (3d ed.

2014). Special findings thus operate on appeal much as jury instructions do in a

case tried to a jury – they reflect the legal significance the trial judge attributed to

particular facts and make it possible for the appellate court “to determine whether

the judge correctly applied any presumption of law, or used appropriate legal

standards.” United States v. Hussey, 1 M.J. 804, 808-09 (A.F.C.M.R. 1976).



      Special findings also serve an important access to justice function and

advance the goal of procedural fairness in the criminal justice system. A clear

statement by a trial judge explaining the ruling in a case informs the parties of the

reasons underlying the court’s decision and provides critical assurance to an

unsuccessful litigant that positions advanced at trial have been considered fairly

and decided on the merits in accordance with governing law.              The resulting

increase in transparency promotes acceptance of the court’s ruling and fosters

compliance with its requirements. See Snow, 484 F.2d at 812 (internal quotation

omitted) (“The requirement that a trial judge prepare findings which will cast light

on his reasoning is not a trivial matter. It is an important element of fairness to the

accused. . . . The existence of a rationale may not make the hurt pleasant, or even

just. But the absence, or refusal, of reasons is a hallmark of injustice.”).
                                          16




      We have never decided what must be included in a set of special findings

made in response to a timely request under Rule 23(c). We thus look to case law

in the federal courts interpreting the identical federal rule. See Smith v. United

States, 984 A.2d 196, 200 (D.C. 2009) (“This court has often analyzed Superior

Court Rules in light of federal courts’ analysis of their federal analogues.”).

Although scant, federal court case law suggests that a trial judge responding to a

timely request for special findings under Rule 23(c) must make specific findings

on all elements of the offenses charged and the defenses raised in the case and, at a

minimum, on all disputed issues of fact and law fairly raised by the charges and

defenses presented at trial. See, e.g., Snow, 484 F.2d at 812 (requiring specific

findings on all elements of every offense charged and every defense raised at trial);

Hussey, 1 M.J. at 809 (“The special findings will usually include findings as to the

elements of the offenses of which the accused may be found guilty, findings on the

question of mental responsibility if raised by the evidence, and findings on special

defenses reasonably in issue.”); see generally Fed. R. Crim. P. 23(c) advisory

committee’s note (citing to Connecticut v. Frost, 135 A. 446, 449 (Conn. 1926), in

which the appellate court held that a trial judge’s findings in a criminal case tried

to the court “should contain the subordinate facts found and then the conclusions

reached from these subordinate facts”).
                                         17




      We need not decide here whether special findings issued on request under

Rule 23(c) always must include findings specific to every element of every offense

charged by the government and every element of every defense raised by the

defendant. It is sufficient in these circumstances to hold that where a party makes

a timely request for special findings and, in the course of the proceedings,

identifies with sufficient clarity the matters on which he seeks such findings, the

trial judge must articulate findings specific to all issues of fact and law materially

in dispute between the parties and fairly raised by the evidence and the party’s

request.



      Mr. Saidi’s trial counsel never specifically identified the underlying factual

and legal issues on which he sought special findings in the trial court. Instead,

counsel simply made a general request for special findings at the beginning of the

trial and then focused his closing argument on an application of the evidence to the

language of the standard jury instruction on the defense-of-property defense. It

certainly would have been preferable – and of far greater assistance to the trial

judge – had Mr. Saidi’s counsel specified, at some point before the judge issued

her ruling, the particular questions of fact and law relating to the defense-of-

property defense on which Mr. Saidi sought special findings. Mr. Saidi’s trial
                                         18


counsel also could have complained about the incompleteness of the trial judge’s

findings at the time those findings were announced in open court; had counsel done

so, the trial judge likely could have addressed the shortcomings of her ruling and

avoided the need for this appeal and a remand more than a year later.



      We nevertheless conclude that the disputed factual and legal issues we have

addressed in this opinion were fairly raised by the combination of Mr. Saidi’s

request for special findings and his counsel’s arguments concerning the defense-of-

property defense. Although not specifically referred to in Mr. Saidi’s request for

special findings, questions relating to Mr. Wilson’s authority to enter and remain in

the second-floor apartment, Mr. Saidi’s motivation in striking Mr. Wilson, and the

reasonableness of the amount of force used by Mr. Saidi were materially disputed

in the evidence and at least implicit in the arguments of the parties. The trial judge

therefore was obliged to make specific findings on at least enough of the disputed

issues to resolve Mr. Saidi’s defense-of-property defense, and without such

findings, we are unable to determine the bases of the judge’s conclusion that the

government disproved the defense beyond a reasonable doubt.



      We accordingly vacate Mr. Saidi’s conviction and remand the case to the

Superior Court for further proceedings consistent with this opinion.           In the
                                        19


discretion of the trial judge, those further proceedings may include a re-opening of

the trial record for the presentation of additional evidence or argument, or they

may be limited to the judge’s statement of additional findings based on the existing

trial record. See D.C. Code § 17-306 (2012 Repl.).



                                                     Vacated and Remanded.